          Case 1:18-cr-00033-JL Document 497 Filed 02/06/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA                   )
                                           )
            v.                            )                Cr. No. 1:18-cr-33-JL
                                           )
PAUL AARON                                 )
__________________________________________


                                    PRAECIPE FOR WARRANT

       The Clerk of said Court will issue a warrant, a Superseding Indictment against the above-

named defendant having been filed in the above-entitled case on the 6th day of February, 2019.

       This 6th day of February, 2019.

                                                   SCOTT W. MURRAY
                                                   United States Attorney


                                                   By: /s/ Georgiana L. Konesky
                                                   Georgiana L. Konesky
                                                   Assistant U.S. Attorney


WARRANT ISSUED: ______________________
